MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Dec 17 2019, 7:34 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Sally Skodinski                                         Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Samantha M. Sumcad
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Donald Carlisle,                                        December 17, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1154
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable John M.
Appellee-Plaintiff                                      Marnocha, Judge
                                                        The Honorable Julie P. Verheye,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        71D04-1809-CM-3019



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1154 | December 17, 2019                 Page 1 of 5
[1]   Donald Carlisle appeals his conviction for Class A Misdemeanor Battery,1

      arguing that the evidence was insufficient to support the conviction. Finding the

      evidence sufficient, we affirm.


                                                       Facts
[2]   On September 3, 2018, Carlisle and Allison Angel were at Angel’s house in

      South Bend. That morning, Angel tried to remove Carlisle’s drug pipe from his

      pocket while he was still sleeping. Carlisle woke up and became infuriated.

      Angel testified that as she began to lie down, “all of a sudden I felt something

      bam in my face.” Tr. Vol. II p. 6. Angel remembered there being a bottle of

      vodka right next to the bed. She believed that Carlisle had struck her with the

      bottle and that the wallop had felt “[j]ust like an explosion.” Id. at 7. Angel then

      ran to her neighbor’s house to call the police.


[3]   Two officers were dispatched to the scene. South Bend Police Department

      Officer Charles Rothy spoke with Angel and photographed her face, noticing a

      large bump over her eye. Officer Anthony Ieraci was also dispatched, but on the

      way there, he ended up finding Carlisle’s vehicle and pulling him over. Officer

      Ieraci saw that Carlisle had dried blood on his hands, and Carlisle stated that

      the blood was Angel’s.




      1
        Ind. Code § 35-42-2-1(c)(1), -1(d)(1). The statutory citation in the trial court’s sentencing order—and
      throughout the Chronological Case Summary—is incomplete. As such, we have corrected this scrivener’s
      error with the complete citation for Class A misdemeanor battery.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1154 | December 17, 2019                 Page 2 of 5
[4]   On September 5, 2018, the State charged Carlisle with one count of Class A

      misdemeanor battery. Following Carlisle’s April 25, 2019, bench trial, at which

      Angel, Officer Rothy, and Officer Ieraci all testified, the trial court found

      Carlisle guilty as charged. The next day, April 26, 2019, the trial court

      sentenced Carlisle to 20 days executed in the Department of Correction and 345

      days of probation, with a no-contact order in place to protect Angel for the

      duration of Carlisle’s probation. Carlisle now appeals.


                                   Discussion and Decision
[5]   Carlisle’s sole argument on appeal is that the evidence was insufficient to

      support his conviction for Class A misdemeanor battery. When reviewing the

      sufficiency of the evidence supporting a conviction, we must affirm if the

      probative evidence and reasonable inferences drawn therefrom could have

      allowed a reasonable trier of fact to find the defendant guilty beyond a

      reasonable doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). It is not

      our job to reweigh the evidence or to judge the credibility of the witnesses, and

      we consider any conflicting evidence most favorably to the trial court’s ruling.

      Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005).


[6]   To convict Carlisle of Class A misdemeanor battery, the State was required to

      prove beyond a reasonable doubt that Carlisle knowingly or intentionally

      touched Angel in a rude, insolent, or angry manner and that the touching

      resulted in bodily injury to her. I.C. § 35-42-2-1(c)(1), -1(d)(1).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1154 | December 17, 2019   Page 3 of 5
[7]   First, we find that Carlisle’s reliance on the incredible dubiosity rule is

      misplaced. “Application of [the incredible dubiosity rule] is very narrow and

      permitted only ‘where a sole witness presents inherently contradictory

      testimony that is equivocal or coerced and there is a lack of circumstantial

      evidence of guilt.’” Turner v. State, 953 N.E.2d 1039, 1059 (Ind. 2011) (quoting

      Whedon v. State, 765 N.E.2d 1276, 1278 (Ind. 2002)). Here, Angel was not the

      sole witness testifying—Officers Rothy and Ieraci also testified. Consequently,

      the incredible dubiosity rule does not apply in Carlisle’s case.


[8]   Next, the evidence shows that on the night of the incident, Angel attempted to

      remove Carlisle’s drug pipe from his pocket while he was sleeping. Then, Angel

      testified that she felt a smashing over her head that resulted in a large bump and

      felt like an explosion. Angel remembered seeing a vodka bottle next to the bed,

      and it is undisputed that Angel and Carlisle were the only two individuals

      inside the room at the time. The State proffered photographs taken by Officer

      Rothy showing Angel’s injuries and her condition immediately following the

      attack. Additionally, Officer Ieraci pulled Carlisle over and noticed that there

      was dried blood on Carlisle’s hands. Carlisle even admitted that the blood on

      his hands was not his, but Angel’s.


[9]   A reasonable factfinder could have inferred that Carlisle struck Angel with the

      vodka bottle from the facts that the bottle was by the bed, no one else was

      present, Angel felt something smash on her head, and she was injured as a

      result. In other words, based on this evidence, a reasonable factfinder could

      have convicted Carlisle of Class A misdemeanor battery. In considering all

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1154 | December 17, 2019   Page 4 of 5
       evidence and inferences most favorably to the verdict, we find the evidence

       sufficient to support the conviction.


[10]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1154 | December 17, 2019   Page 5 of 5